J. S66039/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                    v.                   :
                                         :
KEENAN COLEMAN,                          :          No. 3969 EDA 2017
                                         :
                         Appellant       :


                Appeal from the PCRA Order, December 1, 2017,
              in the Court of Common Pleas of Philadelphia County
               Criminal Division at Nos. CP-51-CR-0002793-2011,
               CP-51-CR-0002794-2011, CP-51-CR-0002820-2011


BEFORE: GANTMAN, P.J., PANELLA, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.: FILED NOVEMBER 09, 2020

        Keenan Coleman appeals the December 1, 2017 order of the Court of

Common Pleas of Philadelphia County, which dismissed, without a hearing, his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546. After careful review, we vacate and remand for an evidentiary

hearing.

        On August 31, 2012, a jury convicted appellant of murder in the first

degree, possession of an instrument of crime, carrying a firearm without a

license, and retaliation against a witness.1 At the conclusion of the trial, the

court sentenced appellant to the mandatory term of life imprisonment without

possibility of parole for murder in the first degree, and did not impose any


1   18 Pa.C.S.A. §§ 2502(a), 907(a), 6106(a)(1), and 4953(c), respectively.
J. S66039/18

sentence on the remaining charges. This court affirmed appellant’s judgment

of sentence on direct appeal, and the Supreme Court of Pennsylvania

subsequently denied leave to appeal.

     Appellant filed the instant, timely PCRA petition on September 30, 2015.

The PCRA court dismissed the petition without a hearing on December 1,

2017. On March 11, 2019, this court affirmed the dismissal of appellant’s

PCRA petition. Appellant sought and received leave to appeal to the Supreme

Court of Pennsylvania.

     On May 19, 2020, our supreme court affirmed our decision in part,

vacated in part, and remanded.      Commonwealth v. Coleman, 230 A.3d

1042, 1043 (Pa. 2020). Consequently, appellant’s appeal is again before us.

     Appellant claims trial counsel was ineffective for not objecting to certain

inculpatory hearsay statements made by two of the Commonwealth’s

witnesses, and for not objecting to testimony appellant carried guns and liked

to shoot people. See id. at 1045.

            This Court’s standard of review regarding an order
            denying a petition under the PCRA is whether the
            determination of the PCRA court is supported by the
            evidence of record and is free of legal error. The PCRA
            court’s findings will not be disturbed unless there is no
            support for the findings in the certified record.

            [T]he right to an evidentiary hearing on a
            post-conviction petition is not absolute. It is within the
            PCRA court’s discretion to decline to hold a hearing if
            the petitioner’s claim is patently frivolous and has no
            support either in the record or other evidence. It is the
            responsibility of the reviewing court on appeal to
            examine each issue raised in the PCRA petition in light


                                      -2-
J. S66039/18


            of the record certified before it in order to determine if
            the PCRA court erred in its determination that there
            were no genuine issues of material fact in controversy
            and in denying relief without conducting an evidentiary
            hearing.

            ....

            To prevail on a claim alleging counsel’s ineffectiveness,
            Appellant must demonstrate (1) that the underlying
            claim is of arguable merit; (2) that counsel’s course of
            conduct was without a reasonable basis designed to
            effectuate his client’s interest; and (3) that he was
            prejudiced by counsel’s ineffectiveness.

            ....

            However, [w]hen an arguable claim of
            ineffective assistance of counsel has been made,
            and there has been no evidentiary hearing in the
            [PCRA court] to permit the defendant to develop
            evidence on the record to support the claim, and
            to provide the Commonwealth an opportunity to
            rebut the claim, this Court will remand for such a
            hearing.

Commonwealth v. Walls, 993 A.2d 289, 294-297 (Pa.Super. 2010)

(citations and quotation marks omitted; emphasis added).

      Here, the PCRA court did not hold an evidentiary hearing. Moreover, as

discussed by our supreme court, it solely rejected appellant’s contentions

based upon its finding the claims lacked arguable merit. See Coleman, 230

A.3d at 1046. Our supreme court found this finding to be erroneous. Id. at

1048-1049. However, because there was no evidentiary hearing and because

of the limited nature of the PCRA court’s review, we are unable to reach the

merits of this matter. Therefore, we will vacate the denial of appellant’s PCRA



                                      -3-
J. S66039/18

petition and remand the matter for an evidentiary hearing on the remaining

claims.

     Order vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 11/9/20




                                  -4-